—Order, Supreme Court, New York County (Walter Schackman, J.), entered August 30, 1996, which, in a shareholder derivative action, granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
Plaintiff failed to plead any particularized facts creating a reasonable doubt that defendants were disinterested and independent, or that the challenged transaction was other than the product of a valid exercise of business judgment, and therefore did not demonstrate that a prelitigation demand upon the directors would have been futile, as required by Rules of the Delaware Chancery Court, rule 23.1, applicable to this Delaware corporation on behalf of which plaintiff sues (see, Aronson v Lewis, 473 A2d 805, 814-815 [Del]). Concur—Ellerin, J. P., Williams, Andrias and Colabella, JJ.